t-;   ,,   -

               AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 ofl



                                                            UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                             V,                              (For Offenses Committed On or After November l, 1987)


                                      Eleazar Herrera-Davila                                 Case Number: 3: ! 9-mj-23 792

                                                                                             Merle N Schneidewind
                                                                                             Defendant's A orney


               REGISTRATION NO. 8908 4298                                                                                 FILED
               THE DEFENDANT:                                                                                             SEP 16 2019
                lZl pleaded guilty to count(s) I of Complaint
                •    was found guilty to count( s)                                          CLERK, lJ,S. QIST~/cr COURT
                                                                                                          ~1"'1,111   •   C                 ""'""r>AI • - -    ••

                     after a plea of not guilty.                                         BY                        DEPUTY
                                                                                                             ..
                     Accordingly, the defendant 1s adJudged gmlty of such count(s), which mvolve the followmg offense(s):
               Title & Section                              Nature of Offense                                                   Count Number(s)
               8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                          I

                •    The defendant has been found not guilty on count(s)
                                                 -------------------
                                                                                                                              ,· .. ·•   '.;t



                •    Count( s)
                                  --------------~---
                                                     dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:
                                                    - ,/
                                                    .!TI\    TIME SERVED                  D _ _ _ _ _ _ _ _ _ days
                                                        \


                IZl Assessment: $10 WAIVED lZl Fine: WAIVED
                lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Monday, September 16, 2019
                                                                                           Date of Imposition of Sentence



                                                                                           H&Lt~OCK
                                                /
                                            I
               Received
                             ~DU~S~M~----~-

                                                                                           UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                               3:19-mj-23792
